Citation Nr: 1112335	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical spine degenerative disc disease (DDD).

2.  Entitlement to an initial compensable rating for lumbar strain.

3.  Entitlement to an initial compensable rating for right heel calcaneal spur.

4.  Entitlement to an initial compensable rating for residuals of left 5th metatarsal (MT) fracture.

5.  Entitlement to an initial compensable rating for residuals of right little finger fracture.

6.  Entitlement to an initial compensable rating for residuals of right long finger fracture.

7.  Entitlement to a combined 10 percent evaluation based on multiple, noncompensable service-connected disabilities.
8.  Entitlement to an initial compensable rating for residuals of left index finger fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of July 2006 from the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for the enumerated issues on appeal, and assigned initial noncompensable ratings for the service connected disabilities, and denied entitlement to a 10 percent rating based on multiple noncompensable disabilities.

The appeal regarding the issue of entitlement to an increased rating for the residuals of left index finger fracture is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  From initial entitlement to March 31, 2009, there was no evidence submitted in support of his claim for a compensable cervical spine disability.  

2.  As of March 31, 2009 the evidence reveals the Veteran's range of motion of the cervical spine to be combined to 295 degrees, without evidence of the combined motion shown to be less than 170 degrees, nor is flexion shown to be 30 degrees or less.  

3.  From initial entitlement to March 31, 2009, there was no evidence submitted in support of his claim for a compensable lumbar spine disability.  

4.  As of March 31, 2009, the evidence reveals the Veteran's lumbar spine condition is manifested by mild spasm and tenderness and mild pain on motion, not shown to result in an abnormal gait or spinal contour, but with range of motion shown to be combined to 240 degrees, with flexion at 90 degrees.  

5.  As of March 31, 2009 there is no evidence shown for the cervical or lumbar spine to have guarding or spasm resulting in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  As of March 31, 2009 the Veteran did not have any incapacitating episodes during a 12-month period, nor is there evidence of ankylosis of either the cervical or lumbar spine, nor of any associated neurological pathology associated with the cervical or lumbar spine disorders.

7.  There was no pertinent evidence submitted in support of the Veteran's claim for an initial compensable rating for a right heel calcaneal spur and the Veteran has refused examination for this condition.

8.  There was no pertinent evidence submitted in support of the Veteran's claim for an initial compensable rating for a left 5th MT fracture and the Veteran refused examination for this condition.

9.  There was no pertinent evidence submitted in support of the Veteran's claim for an initial compensable rating for a right little finger fracture and the Veteran refused examination for this condition.

10.  There was no pertinent evidence submitted in support of the Veteran's claim for an initial compensable rating for a right long finger fracture and the Veteran refused examination for this condition.

11.  The evidence of record fails to demonstrate that prior to March 31, 2009, the Veteran's noncompensable service-connected disabilities clearly interfere with his normal employability.

12.  On and after March 31, 2009, the Veteran has at least one compensable service- connected disability.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2009, the preponderance of the evidence is against an initial compensable rating for cervical spine DDD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

2.  The criteria for a 10 percent rating for cervical spine DDD are met as of March 31, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

3.  Prior to March 31, 2009, the preponderance of the evidence is against an initial compensable rating for lumbar strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5243 (2010).

4.  The criteria for a 10 percent rating for lumbar strain are met as of March 31, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5243 (2010).

5.  The criteria for an initial compensable rating prior for right heel calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2010).

6.  The criteria for an initial compensable rating prior for left 5th MT fracture residuals have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2010).

7.  The criteria for an initial compensable rating for right little finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2010).

8.  The criteria for an initial compensable rating for right long finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5229 (2010).

9.  The schedular criteria for a compensable evaluation based on multiple noncompensable service-connected disabilities are not met from initial entitlement prior to March 31, 2009. 38 U.S.C.A. § 1155, (West 2002 & Supp. 2009); 38 C.F.R. § 3.324 (2010).

10.  On and after March 31, 2009, any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities, is rendered moot and must be denied as a matter of law. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.324 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for service connection were received in January 2006.  In conjunction with these claims, he was provided with a duty to assist letter addressing the service connection claims in March 2006, a copy of which is of record.  The claims were later adjudicated in a July 2006 letter granting service connection for the claimed disorders, with notice provided the same month.  The Veteran submitted a letter also in July 2006 seeking to "reopen" the claims, which the RO construed as an increased rating claim, and reajudicated these matters in an October 2006 rating.  The Veteran filed a notice of disagreement in November 2006, which is timely with the July 2006 rating.  He perfected the appeal in August 2007, within the same month that the statement of the case was issued.  Therefore the appeal is timely with the original rating of July 2006.  38 C.F.R. § 20.302 (2010).

The Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  

Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in a March 2006 letter issued the same month as the original duty to assist letter.  Additional notice was sent in March 2009, which requested he submit any additional evidence or information within 30 days.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  

Other than a March 2007 occupational medical examination for the fire department, there has been no evidence, either lay or medical, submitted by the Veteran in support of his claims, and he has not advised the VA as to the existence of any potentially pertinent evidence.  As noted above he was received notification in regards to his duties and the VA's duties in obtaining and submitting evidence in support of his claims.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in March 2009, provided current assessments of the Veteran's lumbar and cervical spine conditions based not only on examination of the Veteran.  Review of the claims file was not necessary as this examination was for an increased rating.  In addition, no records had been submitted aside from service treatment records.  In regards to the claims concerning the fingers of the right hand and the bilateral foot conditions, the Veteran refused examination of these conditions when he presented for this examination, and indicated there were no current problems.  The duty to assist is not a one-way street, and the Veteran has failed to cooperate in developing his claims for these particular issues.  See Wood supra.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In appeals of the initial rating assigned following a grant of service connection, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

A.  Cervical and Lumbar spine-Pertinent Laws and Regulations

The Veteran's cervical spine is classified as degenerative disc disease (DDD) and rated under 38 C.F.R. § 4.71a Diagnostic Code 5242 for degenerative arthritis of the spine, which also references Diagnostic Code 5003.  His lumbar spine is classified as lumbar strain and is rated under Diagnostic Code 5242.  The Board shall consider all other applicable Diagnostic Codes, to include Diagnostic Code 5243 (intervertebral disc syndrome).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.  38 C.F.R. Part 4.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic Code 5003.

Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  In this matter, as there are some symptoms indicative of intervertebral disc syndrome, the Board will consider the pertinent criteria for intervertebral disc syndrome.  However, the preponderance of the evidence does not show the Veteran to have any incapacitating episodes caused by either the cervical or lumbar spine conditions, as there was no evidence of his being prescribed total bedrest by a doctor.  Thus the criteria based on incapacitating episodes is not for application in this instance in regards to either the cervical or thoracolumbar spine.  

Because the General Rating Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome, consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2010); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2010)).  

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate Diagnostic Code.  See Note (1) of General Rating Formula.  

(i) Facts and Analysis for Cervical Spine

Prior to March 31, 2009, the only post service evidence (other than the March 2009 VA examination) is a report from a March 2007 occupational medical examination for the fire department showing no significant findings pertinent to the cervical spine.  The Veteran submitted no additional records in support of his claim and did not advise the VA of any records that could support his claim for a rating in excess of 0 percent disabling for his cervical spine condition.  He has also failed to submit any lay evidence in support of his claim prior to March 31, 2009.

The only evidence in support of his claim comes from a March 2009 VA examination which yielded subjective complaints of cervical spine pain, mild and intermittent in nature.  This happened about 3 to 4 times a week and lasted 2 days in duration.  He also reported subjective complaints of mild numbness and tingling radiating to the right arm, with mild burning pain of the right arm, which also happened about 3 to 4 times a week and lasted 2 days in duration.  There was no weakness or fatigability of the right arm.  He walked normally and used no braces or other assistive devices.  In regards to his usual occupation as a firefighter, as well as his activities of daily living, he had pain and difficulty in constant activity of the cervical spine.  

Physical examination showed the cervical spine to have both active and passive motion of 0 to 45 degrees on forward flexion, lateral flexion (both left and right) and extension.  He had 0-80 degrees in rotation both left and right.  These motions combined to 295 degrees.  There was no additional limitation due to pain, lack of endurance or fatigue on repetitive use.  There was evidence of mild pain on motion which was from 35 to 45 degrees on forward flexion, lateral flexion (both left and right) and extension.  There was also mild pain on 70 to 80 degrees of rotation, both left and right.  He had pain with minimal spasm, and tenderness but no weakness.  At worst, the combined motion with pain factored in as possibly stopping the motion would be 245 degrees, although this pain was only mild.  Neurologically, both sensory and motor functions were normal as they related to the cervical spine.  He denied any incapacitating episodes in the past 12 months.  There were no diagnostic studies done recently.  The diagnosis was cervical strain, mildly active at the time of examination.  His only functional impairment in regards to his occupation as a firefighter and activities of daily living were difficulties in constant activity due to cervical pain.

Based on review of the foregoing, the Board finds that prior to March 31, 2009, a compensable rating for a cervical spine disorder is not warranted, due to the lack of any evidence submitted showing a cervical spine disorder after service.  As no evidence was submitted showing any cervical spine disorder, the Board is unable to determine that he meets the criteria for a 10 percent rating under any potentially applicable Diagnostic Code as set forth above.  Thus the Board must conclude that prior to March 31, 2009, he fails to meet the criteria for a compensable evaluation, as there are no findings of any disability shown.  

As of March 31, 2009, the date of his VA examination, the evidence warrants a 10 percent rating based on VA examination findings that showed a combined range of motion (295 degrees  without pain factored in and 245 degrees with pain factored in) that was between 170 degrees and 335 degrees.  However the combined motion is not shown to be less than 170 degrees, nor is flexion shown to be 30 degrees or less.  Thus a 20 percent rating is not shown to be warranted based on loss of motion.  

Nor is there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis shown which would warrant a 20 percent rating.  His manifestations were simply shown to be pain with minimal spasm, with no such deformity noted.  

The Board now turns to whether a higher rating than the 10 percent is warranted based on the criteria for an intervertebral disc syndrome.  As noted earlier, there are no incapacitating episodes requiring medically prescribed bedrest shown.  Therefore there is no need to address whether a higher rating based on incapacitating episodes is shown.  

With regard to possible neurological symptoms related to the cervical spine, the Board notes that there is no evidence of neurological problems beyond subjective complaints of mild numbness burning and tingling radiating to the right arm, with no weakness or fatigability of the right arm.  Neurologically, his examination in relation to the cervical spine was completely normal.  

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  This would include his reports of problems with his upper extremities given in the March 2009 VA examination.  However, as a lay person, he is not competent to render a medical diagnosis or etiological opinion as to whether such problems are neurological manifestations of his cervical spine disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As far as a rating in excess of 10 percent for arthritis under Diagnostic Code 5003, the evidence does not reveal the cervical spine disorder to be absent of limited motion but with occasional incapacitating exacerbations, as contemplated by this Diagnostic Code.  As discussed above, he has a limited motion that is shown to be 10 percent disabling.  

Thus the competent medical and lay evidence reflects that the Veteran's cervical spine disorder meets the criteria for a 10 percent rating but no more as of March 31, 2009.  From initial entitlement up to this date there is no evidence to show that a compensable rating is warranted for the Veteran's cervical spine disorder.

(ii) Facts and Analysis for Lumbar Spine

Prior to March 31, 2009, the only post service evidence (other than the March 2009 VA examination) is a report from a March 2007 occupational medical examination for the fire department showing no significant findings pertinent to the lumbar spine.  The Veteran submitted no other records in support of his claim and did not advise the VA of any records that could support his claim for a rating in excess of 0 percent disabling for his lumbar spine condition.  He has also failed to submit any lay evidence in support of his claim prior to March 31, 2009.

The only evidence in support of his claim comes from a March 2009 VA examination which yielded subjective complaints of lumbar spine pain described as moderate intermittent pain occurring about 3 to 4 times a week and of 1 hour in duration.  There was no pain radiating down the lower extremities.  He walked normally and used no braces or other assistive devices.  In regard to his occupation as a firefighter and activities of daily living, he was limited as follows.  He had difficulty in prolonged sitting, standing or walking more than 6-8 hours and in bending and lifting over 150 pounds due to low back pain.

Physical examination showed the lumbar spine to have both active and passive motion of 0 to 90 degrees flexion.  He also had 0-30 degrees of extension, lateral flexion (both left and right) and rotation (both left and right).  There was no additional limitation due to pain, lack of endurance or fatigue on repetitive use.  There was evidence of mild or minimal pain on motion which was from 80 to 90 degrees flexion and from 20 to 30 degrees of extension, lateral flexion (both left and right) and rotation (both left and right).  He had pain with minimal spasm, and tenderness but no weakness.  Neurologically, both sensory and motor functions were normal as they related to the cervical spine.  He denied any incapacitating episodes in the past 12 months.  There were no diagnostic studies done recently.  The diagnosis was lumbar strain mildly active at the time of the examination.  His functional impairment in regards to his job as firefighter and activities of daily living were in difficulty in prolonged standing over 6-8 hours and in lifting over 150 pounds.  

Based on review of the foregoing, the Board finds that prior to March 31, 2009, a compensable rating for a lumbar spine disorder is not warranted, due to the lack of any evidence submitted showing a cervical spine disorder after service.  As no evidence was submitted showing any cervical spine disorder, the Board is unable to determine whether he meets the criteria for a 10 percent rating under any potentially applicable Diagnostic Code as set forth above.  Thus the Board must conclude that prior to March 31, 2009, he fails to meet the criteria for a compensable evaluation, as there are no findings of any disability shown.  

As of March 31, 2009, the evidence shows that his motion is combined to 240 degrees, with flexion at 90 degrees which is higher than the maximum combined range of motion of the thoracolumbar spine of 235 degrees or the 85 degrees flexion that would be warranted for a compensable rating.  However, if the motion were to be restricted by the pain exhibited on motion, the combined motion would be 180 degrees, which would warrant a 10 percent rating under the General rating criteria for the spine for motion greater than 120 degrees but not greater than 235 degrees.  Also his pain at flexion was at 80 degrees, which if stopping motion at that point would fall within the range between 60 degrees and  85 degrees for a 10 percent rating.  

In this instance, such pain on motion was only described in terms of being "mild or minimal" and is not described in terms that would be construed to be stopping motion at the point of pain.  Because of this, the Board finds that the preponderance of the evidence is against finding that the Veteran's limitation of motion is compensable.  However, he is shown to have mild spasm and tenderness also on this March 31, 2009 examination.  Such findings are not shown to result in an abnormal gait or spinal contour.  The General Rating Formula does provide for a 10 percent rating for symptoms of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, even in the absence of a compensable loss of motion.  Therefore, the Board finds that the findings of mild spasm, tenderness and mild pain including on motion do warrant a 10 percent rating based on the General Rating Formula.  In order for such symptoms to warrant a 20 percent rating, they would have to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such is not shown in this case and a rating in excess of 10 percent disabling is not warranted.  

The Board now turns to whether a higher rating than the 10 percent is warranted based on the criteria for an intervertebral disc syndrome.  As noted earlier, there are no incapacitating episodes requiring medically prescribed bedrest shown.  Therefore there is no need to address whether a higher rating based on incapacitating episodes is shown.  

In regards to possible neurological symptoms related to the lumbar spine, Board notes that there is no evidence of neurological problems reported by the Veteran.  Neurologically, his examination in relation to the lumbar spine was completely normal.  Thus entitlement to rating in excess of 10 percent disabling is not shown for any neurological complaints.  The evidence is also negative for any evidence of arthritis of the lumbar spine, thus consideration under the Diagnostic Code for arthritis is not applicable.  

Thus the competent medical and lay evidence reflects that the Veteran's lumbar spine disorder meets the criteria for a 10 percent rating but no more as of March 31, 2009.  From initial entitlement up to this date there is no evidence to show that a compensable rating is warranted for the Veteran's cervical spine disorder.

B.  Bilateral Feet-Laws and Analysis

The Veteran's bilateral foot disabilities, consisting of residuals left 5th MT fracture and right heel plantar calcaneal spur, have both been separately evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides ratings for residuals of other foot injuries, including evaluations based on limitation of motion.  The Board will address these 2 disorders together, based on the circumstances of this case.   

Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated a maximum 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The only post service evidence submitted (other than the March 2009 VA examination) is a report from a March 2007 occupational medical examination for the fire department showing no significant findings pertinent to the feet.  The Veteran submitted no other records in support of his claim and did not advise the VA of any records that could support his claim for a rating in excess of 0 percent disabling for both feet.  He has also failed to submit any lay evidence in support of his claim.

At the March 2009 VA examination, the Veteran had no orthopedic complaints and no orthopedic impairments in regards to his feet.  He refused an orthopedic examination of his feet.  

Based on review of the foregoing, the Board finds that a compensable rating for his left and right foot disorders is not warranted, due to the lack of any evidence submitted showing any foot disorders after service.  As no evidence was submitted showing any disorder affecting either foot, the Board is unable to determine whether he meets the criteria for a 10 percent rating under the Diagnostic Code as set forth above,  as well as any other potentially applicable diagnostic codes. 

Thus the Board must conclude that he fails to meet the criteria for an initial compensable evaluation consisting of residuals of a left 5th MT fracture and a right heel plantar calcaneal spur, as there is no evidence of any current disability that would warrant a compensable rating under any potentially applicable Diagnostic Code.  

C  Right Hand (Specifically long and little Fingers)-Laws and Analysis
 
The Veteran is right handed as noted in his July 1984 report of medical history for his entrance examination.  His service connected right hand disability consists of residuals of a right little finger fracture and right long finger fracture.  They have been rated separately under Diagnostic Code 5229 and 5230.  The Board will address these 2 disorders together, based on the circumstances of this case.   

Where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Any limitation of motion in the ring or little finger, is entitled to a maximum rating of 0 percent.  Diagnostic Code 5230.  This is the case for either major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230.

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2010).  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations Note (5) preceding Diagnostic Codes 5216-5230 (2010).

The only post service evidence pertaining to the right hand is a report from a March 2007 occupational medical examination for the fire department showing subjective complaints of right finger pain due to a sports related injury.  Examination noted the right index finger (not on appeal) was swollen, but no findings for the right long or right little fingers are reported.  His condition was assessed as right index finger sprain.  No assessment for the right little or long finger was made.  Plans included X-raying the hand to rule out fracture (chip), but no further studies are of record.  The Veteran submitted no subsequent records in support of his claim and did not advise the VA of any records that could support his claim for a rating in excess of 0 percent disabling for his right little finger and right long finger fracture residuals.  He has also failed to submit any lay evidence in support of his claim.

At the March 2009 VA examination, the Veteran had no orthopedic complaints and no orthopedic impairments in regards to his right hand and fingers of the right hand.  He refused an orthopedic examination of his right hand and fingers.  

Based on review of the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's residuals of a right little finger fracture or residuals of a right long finger fracture, due to the lack of any evidence submitted showing any right hand/finger disorders after service.  As no evidence was submitted showing any disorder affecting either the right small or long finger, the Board is unable to determine whether he meets the criteria for a 10 percent rating under the Diagnostic Code as set forth above, as well as any other potentially applicable diagnostic codes.  The March 2007 orthopedic evaluation did not provide any evidence in regards to the right little or long fingers, but only showed findings for the right index finger, which is not part of this appeal.  

Thus the Board must conclude that the Veteran fails to meet the criteria for an initial compensable evaluation for residuals of a right little finger fracture or a right long finger fracture, as there is no evidence of any current disability that would warrant a compensable rating under any potentially applicable Diagnostic Code.  

D. Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating. 38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the instant case, service connection was awarded in a July 2006 rating decision for DJD cervical spine, lumbar strain, residuals of a left index finger fracture, residuals of a right long finger fracture, residuals of a right little finger fracture, residuals of a left 5th MT fracture, and right heel plantar calcaneal spur.  All were granted effective from January 1, 2006.  All disabilities were assigned noncompensable ratings.  The RO also considered and denied entitlement to a 10 percent rating based on multiple noncompensable disabilities.  While the claim was pending, an October 2006 rating continued the noncompensable rating for all the aforementioned disorders.  It has also continued to deny entitlement to a 10 percent rating based on multiple noncompensable disabilities.

Upon review of the probative and competent medical evidence of record, the Board finds that from initial entitlement up to March 31, 2009, the Veteran is not entitled to a 10 percent evaluation under 38 C.F.R. § 3.324 because his multiple noncompensable service-connected disabilities do not interfere with his normal employability.  

In this regard, the Board notes that the evidence does not show that the Veteran's service-connected disabilities cause any notable functional limitation which would clearly interfere with normal employment or have had any measurable negative effect on his employability during the appeal period.  More specifically, the Veteran failed to submit any evidence prior to March 31, 2009 showing any treatment for any of these disabilities.  Therefore, the Veteran is not entitled to a compensable evaluation under the provisions of 38 C.F.R. § 3.324 (2010), prior to March 31, 2009.

As of March 31, 2009, this matter is rendered moot by the Board's grant of compensable ratings for the lumbar spine and cervical spine effective this date.  Butts, supra.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Therefore, because the Veteran has at least one compensable service-connected disability, he is not legally entitled to a 10 percent evaluation pursuant to 38 U.S.C.A. § 3.324, on and after March 31, 2009.  Thus, the Veteran's claim of entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities, on and after March 31, 2009, must be denied as a matter of law.


ORDER

Entitlement to an initial compensable rating for cervical spine DDD is denied prior to March 31, 2009.

Entitlement to a rating of 10 percent, and no more, is granted for the cervical spine DDD as of March 31, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for lumbar strain is denied prior to March 31, 2009.

Entitlement to a rating of 10 percent, and no more, is granted for the lumbar strain as of March 31, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for right heel calcaneal spur is denied.

Entitlement to an initial compensable rating for residuals of left 5th MT fracture is denied.

Entitlement to an initial compensable rating for right little finger fracture is denied.

Entitlement to an initial compensable rating for right long finger fracture is denied.

Entitlement to a compensable evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 for the period of initial entitlement prior to March 31, 2009, is denied.

Entitlement to a compensable evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 for the period on and after March 31, 2009, is denied.


REMAND

The Board finds that there is a due process/evidentiary matter that must be clarified with regard to the claim for an initial compensable rating for the left index finger fracture.  While the March 2009 VA examination makes mention of the Veteran having refused examination of his right hand and both feet, there is no mention of the left hand whatsoever in this examination, to include whether or not he refused examination of it.  Clarification is needed to determine whether he also refused examination of the left hand at the same time he refused examination of the right hand.  If it is found that he did not refuse examination of the left hand, but was not examined for this condition in March 2009, proper steps should be taken to rectify this matter, to include examination of the hand.  VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to contact the physician who conducted the March 2009 VA orthopedic examination and clarify whether the Veteran refused examination for his left hand at the same time he refused examination for his right hand.

2.  Thereafter, if it cannot be shown that the Veteran actually refused examination of his left hand in the March 2009 VA examination, steps should be taken to schedule the Veteran for an examination of his left hand and fingers in conjunction with the AMIE criteria for evaluating hand and finger disorders.  The examiner should conduct all indicated tests and studies, to include X-rays and range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left index finger.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the left index finger, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the left index finger due to pain attributable to the service-connected disabilities.  

3.  Thereafter, after any other development deemed necessary is completed, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s).  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


